11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Bobby Sewell,                                 * From the 161st District Court
                                                of Ector County,
                                                Trial Court No. B-16-10-0948-CV.

Vs. No. 11-19-00121-CV                        * April 30, 2021

City of Odessa, DC Oris, Jesse Duarte,        * Memorandum Opinion by Bailey, C.J.
Daryl Smith, Leslie Goodson,                    (Panel consists of: Bailey, C.J.,
Joe Barrera, and Bill Carpenter,                Williams, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Trotter, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Bobby Sewell.